Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
Miss Shostak: * * *
In this case the plaintiff offers to stipulate that at the time of exportation of this merchandise to the United States the prices at which such or similar merchandise was freely offered for sale to all purchasers in the principal market of *685the country of exportation, in the usual wholesale quantities, and in the ordinary course of trade, for export to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, were the invoiced and entered values ex-factory, and that there were no higher prices at which such or similar merchandise was being offered for sale or sold for home consumption in the country of exportation at the time of exportation involved herein.
Mb. 'Skxaboipf : May it please the court, I have discussed this matter with Examiner Eerguson. The information obtained by Examiner Ferguson indicates this to be the fact and the Government so stipulates.
On tlie agreed facts, I find the export valne, as that value is defined in section 402(d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were the invoiced and entered values, ex-factory in each case.
Judgment will be entered accordingly.